Citation Nr: 1426661	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

2.  Entitlement to a waiver of overpayment of Post-9/11 GI Bill benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his relative




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Appellant's claims file was subsequently transferred to the RO in St. Paul, Minnesota.  

A Board hearing was held before the undersigned Veterans Law Judge in October 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.

Although the Appellant's DD Form 214, or any other official service personnel records, do not appear to be associated with the claims file, other documents within the claims file suggest that the Appellant served on active duty from July 16, 2008, to May 20, 2009 while enrolled at the U.S. Air Force Academy Preparatory School.  A Certificate of Graduation associated with the claims file indicated that the Appellant successfully completed the U.S. Air Force Academy Preparatory School program on May 18, 2009.  The Appellant subsequently enrolled for classes at the College of St. Scholastica in Duluth, Minnesota, in September 2009 using Chapter 30 benefits.  

In February 2010, the Appellant filed an application to relinquish his Chapter 30 benefits in order to receive Chapter 33 benefits under the Post-9/11 GI Bill.  The Appellant was awarded education benefits under the Post-9/11 GI Bill at the 50 percent level, and was given a lump sum to cover the Fall 2009 term as well as the Spring 2010 term.  However, later in February 2010, VA received notice from the College of St. Scholastica that the Appellant had withdrawn from the Fall 2009 and Spring 2010 terms.  In correspondence dated in February 2010, the Appellant was notified by VA that his benefits were retroactively stopped on September 8, 2009, because his school sent notice that he had withdrawn from training on that date.  A later correspondence from VA notified the Appellant that he had received an overpayment of $28,184.86.

In April 2010, the Department of Defense notified VA that the Appellant had no qualifying service for the Chapter 33, Post-9/11 GI Bill, educational benefits.  The Department of Defense clarified that although the Appellant was enrolled at the U.S. Air Force Academy Preparatory School, he did not complete the program and was therefore placed on obligated service to complete that obligation with no resulting Post-9/11 service.  

In correspondence dated in July 2010, the College of St. Scholastica registrar indicated that he initially certified the Appellant for the Fall 2009 term on February 5, 2010 under Chapter 30, but later recertified the Appellant under Chapter 33 on February 15, 2010, after receiving communication from VA.
 
The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  

For purposes of claims under Chapter 33, active duty means "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302 or 12304."  See 38 C.F.R. § 21.9505 (2013).  Section 21.9505 also provides that:

Active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual - (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service - (i) required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607.

38 C.F.R. § 21.9505 (emphasis added); see also 38 U.S.C.A. § 3301 (West 2002 & Supp. 2013).

10 U.S.C.A. § 4348 provides that each cadet shall sign an agreement with respect to the cadet's length of service in the armed forces.  The agreement shall provide that the cadet agrees to the following:  (1) that the cadet will complete the course of instruction at the Academy and (2) that upon graduation from the Academy the cadet - (A) will accept an appointment, if tendered, as a commissioned officer of the Regular Army or the Regular Air Force; and (B) will serve on active duty for at least five years immediately after such appointment.  10 U.S.C.A. § 4348(a) (West 2002 & Supp. 2013).

38 C.F.R. § 21.9640 sets out the rates of payment of educational assistance for Chapter 33 education benefits.  Specifically, section 21.9640 provides in pertinent part that if a claimant serves the following periods of active duty, the corresponding percentage of maximum Chapter 33 education benefits will be paid:

At least 36 months . . . . . . . 100 percent; 
At least 30 months, but less than 36 months . . . . . . . 90 percent; 
At least 24 months, but less than 30 months . . . . . . . 80 percent; 
At least 18 months but less than 24 months . . . . . . . . 70 percent; 
At least 12 months but less than 18 months . . . . . . . . 60 percent.

38 C.F.R. § 21.9640(a) (2013).

Here, the Board observes that although several documents within the claims file reference the Appellant's DD Form 214 and other service personnel records, these records do not appear to be associated with the claims file.  At the Veteran's October 2011 Board hearing, his representative suggested that the Veteran's DD Form 214 showed that he served on active duty from July 2008 to May 2009, with a rank of E1 (Airman Basic) at separation.  As such, these records are relevant to the issues before the Board and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (service records are considered part of the record on appeal since they are within VA's constructive possession).

Moreover, the Department of Defense had indicated that although the Appellant was enrolled at the U.S. Air Force Academy Preparatory School, he did not complete the program and was therefore placed on obligated service to complete that obligation with no resulting Post-9/11 service.  However, at his October 2011 Board hearing, the Appellant testified that he completed the program at the U.S. Air Force Academy Preparatory School and was issued a certificate of completion.  The Appellant subsequently submitted correspondence dated in May 2009 from the Commander of the U.S. Air Force Academy Preparatory School congratulating him on his graduation and completing the year-long curriculum.  As indicated above, the Appellant has also submitted a Certificate of Graduation indicating that he successfully completed the U.S. Air Force Academy Preparatory School program on May 18, 2009.

The Board notes that VA is bound by the service department's certification as to a claimant's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. §§ 3.1(y)(1), 3.203 (2013).  Therefore, given the apparently conflicting information in the service department's records, it is necessary to seek clarification and certification of the Appellant's service dates from the service department.  On remand, the Department of Defense should be asked to consider the Appellant's DD Form 214, the May 2009 correspondence from the Commander of the U.S. Air Force Academy Preparatory School submitted by the Appellant, as well as the Certificate of Graduation indicating that he successfully completed the U.S. Air Force Academy Preparatory School program on May 18, 2009,  and determine whether such service reflected in those documents constituted eligible qualifying service for the Chapter 33, Post-9/11 GI Bill, educational benefits.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate official source(s) to request information regarding all periods of active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service.  The RO should specifically request any relevant personnel records, to include a copy of the Appellant's DD Form 214, which might contain information pertaining to any active duty service.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Appellant should be notified thereof.

2.  Following the completion of the above development, and the receipt of any outstanding records, submit a request to the Department of Defense to determine whether the Appellant had any periods of service after September 10, 2001, that qualified as service under 38 U.S.C.A. Chapter 33.  The Department of Defense should specifically consider the Appellant's contentions that his enrollment at the U.S. Air Force Academy Preparatory School from July 2008 to May 2009 constituted qualifying service for Chapter 33, Post-9/11 GI Bill, educational benefits; the May 2009 correspondence from the Commander of the U.S. Air Force Academy Preparatory School congratulating him on his graduation and completing the year-long curriculum; the Certificate of Graduation indicating that he successfully completed the U.S. Air Force Academy Preparatory School program on May 18, 2009; and the Appellant's Form DD 214.  
 
3.  Thereafter, readjudicate the claim on appeal concerning entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in light of all of the evidence of record, including the Department of Defense's response.  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



